+++Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETALED ACTION
	Note new examiner due to transfer.

Applicant's election with traverse of Group II (claims 17-18 in the reply filed on March 21, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of the remaining claims and species is sufficiently related and thus that a search for any one Group and species would encompass all claims.  This is not found persuasive because a search, an examination and a formulation of office actions are not limited to the original claims and further search, examination, formulation of the office actions and responses to applicants’ arguments with possible amendments during the prosecution also would be a serious burden on the examiner.  Further, the recited ionic material (A) and a resin (B) would encompass thousands, if not millions, of the ionic material (A) and resin (B) and because the recited repeating units such as those in claim 3 are not related to each other.
Further, a bio-electrode claims 17 18 is made from utilization of a composition of claim 1 without the elected species c. 
The requirement is still deemed proper and is therefore made FINAL.
The combination of the elected three species would be allowable and thus the examiner further examines a dopant polymer comprising a monomer having a repeating units “a1” and a monomer having -Si- group falling within scope of a generic claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hatkeyama et al. (US 2016/0260518 A1) in view of Grunwald (US 6,096,453).
Hatkeyama et al. teach a conductive material comprising a π-conjugated polymer and a dopant polymer (i.e., the instant ionic material (A)) in abstract and [0032] and a coated substrate thereof such as an electrode in [0026-0027]. 
Hatkeyama et al. teach the dopant polymer comprising the instant monomer having a repeating units “a1” in [0044] (see first structure).
Hatkeyama et al. further teach employing an additional monomer having a repeating unit “c” ([0056]) including a monomer having -Si- group in left column of page 18.
Thus, the dopant polymer comprising the instant monomer having a repeating units “a1” and a monomer having -Si- group would have been obvious to one skilled in the art. 
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Hatkeyama et al. teach various cations such as a hydrogen atom, a lithium atom, a sodium atom, a potassium atom, an amine compound and a sulfonium compound in [0047].
The instant invention further recites Ag as the cation over Hatkeyama et al.
Grunwald teaches a polymer electrolyte and a polymer electrode at col. 1, lines 14-18, col. 5, lines 49-66, col. 6, lines 7-15 and col. 6, lines 42-46.  Various cations including those taught by Hatkeyama et al. and the instant silver are taught and equated at col. 5, lines 59-65 and col. 6, lines 7-15.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to the art well-known cations such as the silver taught by Grunwald in Hatkeyama et al. as the anion X for the dopant polymer comprising a monomer having a repeating units “a1” and a monomer having -Si- group and further to obtain the electrode thereof since Hatkeyama et al. teach such modifications and since utilization of various cations including the silver cation is known and since the silver is inherently antibacterial which would be expected to yield an added health benefit to a user/patient absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hatkeyama et al. (US 2016/0260518 A1) in view of Grunwald (US 6,096,453) as applied to claim 17 above, and further in view of Chae et al. (US 2014/0083750 A1).
The instant claim 18 further recites metal substrates for an electrode.
Chae et al. teach various metals as electrode substrates in [0070].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known metal substrates for an electrode taught by Chae et al. in Hatkeyama et al. and Grunwald thereof since utilization of various metals as electrode substrates is known as taught by Chae et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Note that the following rejection is directed to the electrode utilizing a generic composition of the instant claim 1 without the elected species c.
Claim 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/380,676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of an ionic material (A) of the copending Application would obviously encompass the instant ionic material (A) of claim 1 as evidenced by claims 4 and 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending Application No. 16/521,863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of an ionic material (A) of the copending Application would fall within scope of the instant ionic material (A).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




THY/July 25, 2022                                                /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762